Exhibit99.1 News Release Trustmark Corporation Announces Second Quarter 2016 Financial Results JACKSON, Miss. – July 26, 2016 – Trustmark Corporation (NASDAQ:TRMK) reported net income of $21.5 million in the second quarter of 2016, representing diluted earnings per share of $0.32.Excluding a one-time charge related to a voluntary early retirement program, net income totaled $27.2 million, which represented $0.40 in diluted earnings per share.Trustmark’s Board of Directors declared a quarterly cash dividend of $0.23 per share payable September 15, 2016, to shareholders of record on September 1, 2016. Second Quarter Highlights · Loans held for investment increased $137.2 million, or 7.6% annualized, from the prior quarter and $958.1 million, or 14.9%, year-over-year · Continued solid credit quality, reflecting reductions in nonperforming assets · Revenue excluding income on acquired loans increased 1.2% linked quarter, or 4.8% annualized, and 2.0% year-over-year to total $132.6 million in the second quarter · Voluntary early retirement program resulted in one-time, pre-tax charge of $9.3 million in the second quarter; expected pre-tax savings of approximately $4.2 million for the remainder of 2016 and $8.5 million in 2017 · Routine noninterest expense – which excludes ORE, intangible amortization and the one-time voluntary early retirement charge – remained well controlled at $98.0 million Gerard R. Host, President and CEO, stated, “Trustmark achieved another quarter of solid financial results.We continued to maintain and expand customer relationships by growing loans across our five-state franchise, while maintaining solid credit quality.Our other lines of business continued to perform well, reflecting strength in insurance commissions, wealth management revenue and mortgage loan-production volume.Routine noninterest expense remained well controlled.Furthermore, this past quarter – as part of the J.D. Power 2016 U.S. Retail Banking Satisfaction Study – Trustmark was recognized as having the ‘Highest Customer Satisfaction with Retail Banking in the South Central Region’*.We appreciate this recognition from our customers and thank our associates for their commitment to excellent customer service.Thanks to our associates, solid profitability and strong capital base, Trustmark remains well positioned to continue meeting the needs of our customers and creating long-term value for our shareholders.” Balance Sheet Management · Continued diversified legacy loan growth demonstrates the value of Trustmark’s five-state franchise · Noninterest-bearing deposits represented 30.3% of total average deposits, contributing to a total cost of deposits of 0.13% · Solid capital base continues to provide flexibility in pursuing growth opportunities Loans held for investment totaled $7.4 billion at June 30, 2016, reflecting an increase of 1.9% from the prior quarter and 14.9% year-over-year.Relative to the prior quarter, commercial and industrial loans expanded $98.0 million, driven primarily by growth in Tennessee, Mississippi and Alabama.Other real estate secured loans, which include multifamily projects, increased $50.0 million as growth in Mississippi, Tennessee, Texas and Alabama more than offset a marginal reduction in Florida.Construction, land development and other land loans increased $20.9 million, primarily reflecting funding of existing construction loans in Texas, Alabama, Florida and Mississippi.Loans to state and other political subdivisions increased $18.4 million, principally driven by growth in Mississippi.During the quarter, Trustmark sold the vast majority of lower-rate, longer-term home mortgages in the secondary market, rather than replacing the runoff in its single-family loan portfolio; as a result, the single-family mortgage portfolio decreased by $20.0 million. Acquired loans totaled $339.0 million at June 30, 2016, down $25.7 million from the prior quarter.Collectively, loans held for investment and acquired loans totaled $7.7 billion at June 30, 2016, up $111.4 million, or 6.0% annualized, from the prior quarter. Deposits totaled $9.5 billion at June 30, 2016, decreasing 1.1% from the prior quarter.Trustmark continues to maintain an attractive, low-cost deposit base with a total cost of deposits of 0.13%.The favorable mix of interest-bearing liabilities yielded a total cost of funds of 0.29% for the second quarter of 2016. Trustmark’s capital position remained solid, reflecting the consistent profitability of its diversified financial services businesses.During the second quarter, Trustmark repurchased approximately 34 thousand of its common shares.The repurchase program, which is subject to market conditions and management discretion, will continue to be implemented through open market repurchases or privately negotiated transactions.At June 30, 2016, Trustmark’s tangible equity to tangible assets ratio was 8.97%, while its total risk-based capital ratio was 13.82%.Tangible book value per share was $16.76 at June 30, 2016, up 7.6% year-over-year. Credit Quality · Nonperforming loans and other real estate decreased 7.9% and 3.2%, respectively, from the prior quarter · Net charge-offs were negligible, representing approximately 0.03% of average loans for the second quarter · Allowance for loan losses represented 231.13% of nonperforming loans, excluding specifically reviewed impaired loans · Allowance for held for investment and acquired loans represented 1.09% of total held for investment and acquired loans Criticized and classified loans declined during the second quarter, reflecting continued solid credit quality.Compared to the prior quarter, criticized and classified loan balances decreased 3.7% and 3.3%, respectively.Compared to balances one year earlier, criticized and classified loan balances decreased 10.4% and 5.4%, respectively. At June 30, 2016, nonperforming loans totaled $65.1 million, down 7.9% linked quarter and 4.8% year-over-year.Other real estate totaled $69.5 million, reflecting a decline of 3.2% from the prior quarter and 23.4% from the same period one year earlier. Allocation of Trustmark's $71.8 million allowance for loan losses represented 1.05% of commercial loans and 0.70% of consumer and home mortgage loans, resulting in an allowance to total loans held for investment of 0.97% at June 30, 2016, representing a level management considers commensurate with the inherent risk in the loan portfolio.Collectively, the allowance for both held for investment and acquired loan losses represented 1.09% of total loans, which include held for investment and acquired loans. Unless noted otherwise, all of the above credit quality metrics exclude acquired loans and other real estate covered by FDIC loss-share agreement. Revenue Generation · Net interest income (FTE) excluding income on acquired loans totaled $92.9 million in the second quarter, remaining stable from the prior quarter and up 5.1% year-over-year · Insurance and wealth management revenue demonstrated solid growth, increasing 12.2% and 8.1%, respectively, from the prior quarteras well as 2.5% and 3.2%, respectively, year-over-year · Mortgage loan-production volume increased 31.4% linked-quarter and decreased 3.1% from the same period one year earlier Net interest income (FTE) in the second quarter totaled $100.9 million, which resulted in a net interest margin of 3.56%.Compared to the prior quarter, net interest income (FTE) increased $1.7 million, which reflects continued growth in interest income from both the held for sale and held for investment loan portfolios, in addition to a higher level of recoveries from the acquired loan portfolio.The yield on acquired loans in the second quarter totaled 9.26% and included recoveries from settlement of debt of $2.9 million; this compares to $1.2 million in recoveries from settlement of debt in the prior quarter.The net interest margin (FTE) excluding both acquired loans and yield maintenance payments totaled 3.38% in the second quarter, remaining unchanged from the prior quarter. Noninterest income totaled $44.2 million in the second quarter, increasing 2.2% linked quarter.Relative to the prior quarter, service charges on deposit accounts remained stable, while bank card and other fees increased 7.5%.Other, net increased 54.5%, or $484 thousand, from the prior quarter primarily because of growth in other miscellaneous income. Insurance revenue totaled $9.6 million in the second quarter, representing an increase of 12.2% from the prior quarter and 2.5% from the same period one year earlier.The performance this quarter was primarily driven by the commercial property and casualty line of business.Wealth management revenue in the second quarter totaled $8.0 million, up 8.1% and 3.2% from the prior quarter and year-over-year, respectively.The linked-quarter increase reflects growth in both the trust management business and annuity income. Mortgage banking revenue in the second quarter totaled $6.7 million, down $2.0 million from the prior quarter and $2.8 million year-over-year.The linked-quarter change primarily reflects expanded secondary marketing gains that were more than offset by an unfavorable mortgage servicing hedge ineffectiveness and a lower level of mark-to-market gains on mortgage loans held for sale.Mortgage loan production in the second quarter totaled $404.0 million, up 31.4% from the prior quarter and down 3.1% year-over-year. Noninterest Expense · Authorized the termination of a frozen noncontributory tax-qualified defined benefit pension plan, effective as of December 31, 2016 · Delivery channel optimization: closed the previously announced six branch offices across Alabama, Mississippi and Florida Trustmark continued proactive measures to manage noninterest expense.During the second quarter, Trustmark announced the results of its voluntary early retirement program.Of those eligible for the program, 188 associates, or 6.38% of the workforce, retired by June 30, 2016.As previously mentioned, a one-time, pre-tax charge of $9.3 million related to this program was incurred during the second quarter.The result of this program is expected to produce pre-tax savings of approximately $4.2 million for the remainder of 2016 and $8.5 million for full year 2017. Excluding ORE expense and intangible amortization of $2.9 million and the one-time voluntary early retirement charge of $9.3 million, routine noninterest expense in the second quarter totaled $98.0 million.Salaries and benefits expense – excluding $9.1 million of the one-time voluntary early retirement charge – was $58.0 million, which increased marginally from the prior quarter as a result of higher mortgage-production commissions.Services and fees remained stable from the prior quarter, while ORE and foreclosure expense increased $1.0 million.Other expense – excluding the remaining $230 thousand of the one-time voluntary early retirement charge – totaled $12.4 million, up $439 thousand on a comparable basis from the prior quarter. On July 26, 2016, Trustmark’s Board of Directors authorized the termination of a frozen noncontributory tax-qualified defined benefit pension plan (the “Plan”), which will be effective December 31, 2016.A one-time, pre-tax pension settlement expense of approximately $12.0 million will be recognized when paid by Trustmark during the second quarter of 2017.Additionally, Trustmark elected to de-risk the Plan’s investment portfolio, thus reducing the expected rate of return on the Plan’s investment assets.As a result, Trustmark estimates that the periodic benefit cost will increase by $1.2 million in the second half of 2016.The expected net pre-tax savings, once completed, from the termination of the Plan are estimated to total between $3.0 to $4.0 million annually.Trustmark remains committed to investments that promote profitable revenue growth as well as reengineering and efficiency opportunities to enhance shareholder value. Additional Information As previously announced, Trustmark will conduct a conference call with analysts on Wednesday, July 27, 2016, at 10:00 a.m. Central Time to discuss the Corporation’s financial results.Interested parties may listen to the conference call by dialing (877) 317-3051 or by clicking on the link provided under the Investor Relations section of our website at www.trustmark.com, which will also include a slide presentation Management will review during the conference call.A replay of the conference call will also be available through Wednesday, August 10, 2016, in archived format at the same web address or by calling (877) 344-7529, passcode 10088419. Trustmark Corporation is a financial services company providing banking and financial solutions through 194 offices in Alabama, Florida, Mississippi, Tennessee and Texas. Forward-Looking Statements Certain statements contained in this document constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.You can identify forward-looking statements by words such as “may,” “hope,” “will,” “should,” “expect,” “plan,” “anticipate,” “intend,” “believe,” “estimate,” “predict,” “potential,” “continue,” “could,” “future” or the negative of those terms or other words of similar meaning.You should read statements that contain these words carefully because they discuss our future expectations or state other “forward-looking” information.These forward-looking statements include, but are not limited to, statements relating to anticipated future operating and financial performance measures, including net interest margin, credit quality, business initiatives, growth opportunities and growth rates, among other things, and encompass any estimate, prediction, expectation, projection, opinion, anticipation, outlook or statement of belief included therein as well as the management assumptions underlying these forward-looking statements.You should be aware that the occurrence of the events described under the caption “Risk Factors” in Trustmark’s filings with the Securities and Exchange Commission could have an adverse effect on our business, results of operations and financial condition.Should one or more of these risks materialize, or should any such underlying assumptions prove to be significantly different, actual results may vary significantly from those anticipated, estimated, projected or expected. Risks that could cause actual results to differ materially from current expectations of Management include, but are not limited to, changes in the level of nonperforming assets and charge-offs, local, state and national economic and market conditions, including conditions in the housing and real estate markets in the regions in which Trustmark operates and the extent and duration of the current volatility in the credit and financial markets as well as crude oil prices, changes in our ability to measure the fair value of assets in our portfolio, material changes in the level and/or volatility of market interest rates, the performance and demand for the products and services we offer, including the level and timing of withdrawals from our deposit accounts, the costs and effects of litigation and of unexpected or adverse outcomes in such litigation, our ability to attract noninterest-bearing deposits and other low-cost funds, competition in loan and deposit pricing, as well as the entry of new competitors into our markets through de novo expansion and acquisitions, economic conditions, including the potential impact of issues relating to the European financial system and monetary and other governmental actions designed to address the level and volatility of interest rates and the volatility of securities, currency and other markets, the enactment of legislation and changes in existing regulations or enforcement practices or the adoption of new regulations, changes in accounting standards and practices, including changes in the interpretation of existing standards, that affect our consolidated financial statements, changes in consumer spending, borrowings and savings habits, technological changes, changes in the financial performance or condition of our borrowers, changes in our ability to control expenses, changes in our compensation and benefit plans, greater than expected costs or difficulties related to the integration of acquisitions or new products and lines of business, cyber-attacks and other breaches which could affect our information system security, natural disasters, environmental disasters, acts of war or terrorism, and other risks described in our filings with the Securities and Exchange Commission. Although we believe that the expectations reflected in such forward-looking statements are reasonable, we can give no assurance that such expectations will prove to be correct.Except as required by law, we undertake no obligation to update or revise any of this information, whether as the result of new information, future events or developments or otherwise. *Disclaimer Trustmark National Bank received the highest numerical score among 15 retail banks in the South Central region in the J.D. Power 2016 Retail Banking Satisfaction Study, based on 76,233 total responses, measuring opinions of consumers with their primary banking provider, surveyed April 2015-February 2016. Your experiences may vary.Visit jdpower.com Trustmark Investor Contacts: Trustmark Media Contact: Louis E. Greer Melanie A. Morgan Treasurer and Senior Vice President Principal Financial Officer 601-208-2979 601-208-2310 F. Joseph Rein, Jr.
